oO CO YD DR HW BF WH PB we

Bw NY BY NR NY RB De ee ea ea a ea iQ
aA WA FY NY = SF OD wm It DAD wA BF BH BS

Case 2:20-cv-00310-RSL Document 15 Filed 03/04/20 Page 1of5

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SOPHEARY SANH, No. 2:20-cv-0310
Plaintiff, STIPULATED MOTION AND
[PROPOSED] ORDER FOR EXTENSION
v. OF DEADLINES
OPPORTUNITY FINANCIAL, LLC; Noted for Consideration: March 4, 2020

APPLIED DATA FINANCE, LLC d/b/a
PERSONIFY FINANCIAL; and RISE
CREDIT SERVICE OF TEXAS, LLC
d/b/a RISE,

Defendant.

 

 

 

Plaintiff Sopheary Sanh (“Plaintiff”), defendant Opportunity Financial, LLC, defendant
Applied Data Finance, LLC d/b/a Personify Financial, and defendant Rise Credit Service of
Texas, LLC d/b/a RISE (together, “Defendants”) (collectively “the Parties”), by and through
their respective undersigned counsel, hereby move on a stipulated basis for an order setting
stipulated briefing schedules and extending certain deadlines.

Accordingly, the Parties stipulate as follows:

1. Motion to Remand. Plaintiff shall file any Motion to Remand, if at all, within

fifteen (15) days of entry of the parties’ Stipulated Motion and Proposed Order for Extension of

Deadlines.
STIPULATED MOTION AND Perkins Coie LLP
[PROPOSED].ORDER FOR EXTENSION 1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
OF DEADLINES (No. 2:20-cv-0310) -1 Phone: 206.359.8000

147349017.2 Fax: 206.359.9000

 
So oO SN DH OW BP WD PO Ke

BO BD BRD NR ND Di a i i ei ea ea a
Sn A FF YW NY KF SF OBO Oo DD DH WwW BP WwW NH KF OC]

 

Case 2:20-cv-00310-RSL Document15 Filed 03/04/20 Page 2 of 5

2. Defendants’ Responsive Pleading. Within thirty (30) days of the Court’s
resolution of Plaintiff's Motion to Remand or confirmation from Plaintiff’s counsel that Plaintiff
does not intend to seek remand, Defendants shall respond to the Class Action Complaint by
Answering and/or Filing a Motion to Dismiss; Plaintiff’s opposition papers, if any, to any
Motion to Dismiss shall be filed on the fifth Monday following the filing; and Defendants’ reply
papers to Plaintiffs opposition, if any, to any such Motion to Dismiss shall be filed on the
second Friday following Plaintiff's opposition papers. Said Friday shall be the noting date for
any Motion to Dismiss.

IT IS SO STIPULATED AND AGREED this 4th day of March, 2020.

STIPULATED MOTION AND Perkins Coie LLP
[PROPOSED] ORDER FOR EXTENSION 0 veatla Wain oo
OF DEADLINES (No. 2:20-cv-0310) —2 Phone: 206 359.8000

147349017.2 Fax: 206.359.9000

 
&k WY Wb

Oo O& “I HN wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:20-cv-00310-RSL Document 15 Filed 03/04/20 Page 3 of 5

PERKINS COIE LLP ARMSTRONG TEASDALE LLP

By: s/ Amanda J. Beane
Amanda J, Beane, WSBA #33070

s/ Nitika Arora
Nitika Arora, WSBA #54084
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
(206) 359-8000
ABeanel@perkinscoie.com
NArora(perkinscoie.com

By: s/ Richard L. Scheff
Richard L. Scheff (Pro hac vice)
s/ David F. Herman
David Foster Herman (Pro hac vice)
2005 Market Street
One Commerce Square, Floor 29
Philadelphia, PA 19103
(267) 780-2000

dhermani@ atllp.com

Attorneys for Defendant Applied Data rischeffic armstroneteasdale.com

Finance, LLC d/b/a Personify Financial

STOEL RIVES
BRESKIN JOHNSON & TOWNSEND PLLC
By: J. Scott Pritchard

By:_s/ Brendan W_Donckers J. Scott Pritchard, WSBA #50761

Brendan W. Donckers, WSBA #39406
5/ Roger M. Townsend

Roger M. Townsend, WSBA #25525
1000 Second Avenue, Suite 3670
Seattle, WA 98104

(206) 652-8660

600 University Street, Suite 3600
Seattle, WA 98101-3197
(206) 624-0900

scott. pritchard(«stoel.com

Attorneys for Defendant Rise Credit Service of

bdonckers(« bjtlegal.com
Texas LLC d/b/a Rise, Defendant

rtownsend(ibjtlegal.com

 

DLA PIPER US LLP
By: s/Andrew Ramiro Escobar

LEONARD LAW

 

By:_s/ Samuel R. Leonard
Samuel R. Leonard, WSBA #46498
1001 4th Avenue
Suite 3200
Seattle, WA 98154
(206) 458-6208
samc seattledebtdefense.com

Attorneys for Plaintiff Sopheary Sanh

STIPULATED MOTION AND

[PROPOSED] ORDER FOR EXTENSION

OF DEADLINES (No. 2:20-cv-0310) —3
147349017.2

Andrew Ramiro Escobar, WSBA #42793
s/ David I, Freeburg

David Ian Freeburg, WSBA #48935
s/ Virginia A. Weeks

Virginia A. Weeks. WSBA #55007
701 Fifth Avenue

Suite 6900

Seattle, WA 98104-7044

(206) 839-4828

andrew.escobar(« dlapiper.com
david. freebure(«dlapiper.com
virginia. weeksi@ dlapiper.com

Attorneys for Defendant Opportunity
Financial LLC

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 
Oo CO YN DO Nn FP WY NH eS

NO NR NR RD ND NR ee a a ea ea
Nn UV FF WY NY KF STO Oo VD DH WH BR WD BB &—. CO

 

Case 2:20-cv-00310-RSL Document15 Filed 03/04/20 Page 4 of 5

[PROPOSED] ORDER
Having reviewed the foregoing stipulation by counsel for Plaintiff Sopheary Sanh

(“Plaintiff”), defendant Opportunity Financial, LLC, defendant Applied Data Finance, LLC d/b/a
Personify Financial, and defendant Rise Credit Service of Texas, LLC d/b/a RISE (together,
“Defendants”) (collectively “the Parties’) the Court hereby enters an order setting a stipulated
briefing schedules and extending certain deadlines as follows:

1. Motion to Remand. Plaintiff shall file any Motion to Remand, if at all, within
fifteen (15) days of entry of the parties’ Stipulated Motion and Proposed Order for Extension of
Deadlines.

oe Defendants’ Responsive Pleading. Within thirty (30) days of the Court’s
resolution of Plaintiffs Motion to Remand or confirmation from Plaintiff's counsel that Plaintiff
does not intend to seek remand, Defendants shall respond to the Class Action Complaint by
Answering and/or Filing a Motion to Dismiss; Plaintiff's opposition papers, if any, to any
Motion to Dismiss shall be filed on the fifth Monday following Defendants’ response; and
Defendants’ reply papers to Plaintiff's oppositions, if any, to any such Motion to Dismiss shall
be filed on the second Friday following Plaintiff's opposition papers. Said Friday shall be the
noting date for any Motion to Dismiss.

y-
DATED this f day of March, 2020.

LSC

United State District Judge Robert S. Lasnik

STIPULATED MOTION AND Perkins Coie LLP
[PROPOSED] ORDER FOR EXTENSION 1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099
OF DEADLINES (No. 2:20-cv-0310) -4 Phone: 206350800

147349017.2 Fax: 206.359.9000

 
